DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (WO 2011/131200).
	Regarding claim 1, Hansen discloses a light fixture comprising (Figs. 6a & 6b): a casing (107); a support assembly configured to support and move the casing and to 5enable the casing to rotate about a first axis and about a second axis, which is orthogonal to the first axis (105 & 133; Page 3, line 18 to Page 4, line 17); at least one light source assembly housed inside the casing and configured to generate visible light beams of different colors (501 & 601; page 9, line 10 to page 10, line 22); a control device configured to control the position of the casing via the 10adjustment of the support assembly and to control the color of the beam emitted by the light source assembly based on the position or the 
	Regarding claim 2, Hansen further discloses wherein the control device is configured to control the color of the beam emitted by the light source assembly based on the position or movement signals of the support assembly (403; page 7, line 32 to page 9, line 3).
	Regarding claim 3, Hansen further discloses wherein the light source 20assembly comprises at least two light sources configured to generate visible light radiation of different colors (501 & 601; page 9, line 10 to page 10, line 22).
	Regarding claim 4, Hansen further discloses wherein the support 25assembly comprises a base and a fork; wherein the fork is coupled to the base in a rotatable manner about the first axis; and wherein the fork is configures to12 support the casing in a rotatable manner about the second axis (105 & 133; Page 3, line 18 to Page 4, line 17).
	Regarding claim 5, Hansen further discloses wherein the control device is configured to control at least one of the at least two light sources of the light 5source assembly based on the position or the movement of the casing or based on a parameter correlated to the position or the movement of the casing (105 & 133; Page 3, line 18 to Page 4, line 17).
	Regarding claim 6, Hansen further discloses wherein the control device is 10configured to control the activation of each light source of the at least two light sources (501 & 601; page 9, line 10 to page 10, line 22).
	Regarding claim 7, Hansen further discloses wherein the control device is configured to control the intensity of the light radiation emitted by each light 15source of the at least two light sources (403; page 7, line 32 to page 9, line 3).
	Regarding claim 8, Hansen further discloses wherein the control device is configured to be remotely managed (403; page 7, line 32 to page 9, line 3).

	Regarding claim 10, Hansen further discloses wherein the controlling the color of the beam emitted by the light source assembly occurs based on the position or movement signals of the support assembly (403; page 7, line 32 to page 9, line 3).
	Regarding claim 11, Hansen further discloses wherein the light source assembly comprises at least two light sources configured to generate visible light radiation of different colors; wherein controlling the light source assembly comprises controlling at least one light source of the at least two light sources isbased on the position or the movement of the casing or based on a parameter correlated to the position or the movement of the casing (403 & 501 & 601; page 7, line 32 to page 10, line 22).
	Regarding claim 12, Hansen further discloses wherein controlling at least one 20light source of the at least two light sources comprises controlling the activation of each light source (403; page 7, line 32 to page 9, line 3).
	Regarding claim 13, Hansen further discloses wherein controlling at least one light source of the at least two light sources comprises controlling the intensity 25of the light radiation emitted by each light source (403; page 7, line 32 to page 9, line 3).

	Regarding claim 15, Hansen further discloses a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, cause the processor to perform the method as claimed in claim 10 (403; page 7, line 32 to page 9, line 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879